Title: To James Madison from Albert Gallatin, 12 December 1805 (Abstract)
From: Gallatin, Albert
To: Madison, James


          § From Albert Gallatin. 12 December 1805, treasury Department. “I have the honor to enclose an extract of a letter from James Brown Esqr. the Agent of the United States at New Orleans in relation to Land Claims. As the Intendant and other Spanish Officers may, in consequence of the late orders, be expected to leave the Territory in a very short time, permit me to suggest the propriety of giving to Govr. Claiborne positive instructions, at all events, to obtain possession of the title papers and other documents which of right pertain to Louisiana.”
        